Case 1:18-cv-04741-MKB-ST Document 12 Filed 11/29/18 Page 1 of 1 PageID #: 76


                                                                                                                     David R. King
                                                                                                                                Partner
                                                                                                                   Phone:   973.274.2002
                                                                                                                     Fax:   973.274.6407
                                                                                                                   dking@herrick.com




November 29, 2018

Via ECF

Honorable Judge Margo K. Brodie
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn New York, 11201
Courtroom: 6F
Chambers: N 626

Re:         Luxclub Inc. v. DGL Group, LTD et al.,
            Civil Action No. 1:18-cv-04741-MKB-ST

Dear Judge Brodie,

The undersigned firm has recently been retained by defendants DGL Group, Ltd., Ezra Zaafarani, Mark
Nakash, Victor Sardar and Elie Wahba (the “DGL Defendants”) in the above-captioned RICO action, which
was filed on August 22, 2018. The DGL Defendants believe they received a copy of the summons and
complaint on or about November 12, 2018, and therefore that a responsive pleading should be filed by
December 3, 2018.

The parties have conferred in good faith and jointly request that the Court adjourn the date to answer or
otherwise move to and including January 11, 2019.

This is the first letter motion requesting an extension of time to answer or otherwise respond.

Additionally, the parties request that the initial in-person conference currently scheduled for December
17, 2018 be adjourned until after the deadline for the filing of an answer or responsive motion.

Respectfully submitted,

/s/ David R. King.

David R. King

cc: All counsel of Record (via ECF)




HERRICK, FEINSTEIN LLP       ●   One Gateway Center   ●   Newark, NJ 07102   ●   Phone: 973.274.2000   ●   Fax: 973.274.2500




HF 12448443v.1
